SNEED, Circuit Judge
(concurring):
I fully concur in the court’s opinion. As I see it, Rees v. Peyton is not controlling *94because there exists on the record now before us no evidence that causes us to experience doubt concerning Bishop’s “capacity to appreciate his position and make a rational choice with respect to continuing or abandoning further litigation.” Nor does the record suggest that Bishop suffers from a mental disease, disorder, or defect which could affect his capacity to choose not to pursue his federal remedies with respect to the sentence of death imposed by Nevada. 384 U.S. at 314, 86 S.Ct. at 1506. Cf. de Kaplany v. Enomoto, 540 F.2d 975, 983 (9th Cir. 1976). Put briefly, the record reflects that Bishop is competent to forego these remedies.
That being the case, Messrs. Lenhard and Franzen, albeit fine lawyers attempting to avoid what they perceive to be a miscarriage of justice, have no standing to initiate this proceeding and the district court had no jurisdiction to consider it. Our evaluation of the record to determine whether a Rees hearing is necessary is required to ascertain whether jurisdiction exists.
I am convinced that Bishop is sane and that he has made a knowing and intelligent choice to forego his federal remedies. It is difficult for me to imagine that I would make a similar choice were I in his position. What I might do, however, is not the test. Bishop is an individual who, for reasons I can fathom only slightly, has chosen to fore-go his federal remedies. Assuming his competence, which on this record I must, he should be free to so choose. To deny him that would be to incarcerate his spirit — the one thing that remains free and which the state need not and should not imprison.